PAPADAKOS, Justice,
concurring.
While I agree that Section 7 of the Pennsylvania Crime Commission Act, Act of October 4, 1978, P.L. 876, No. 169, *14671 P.S. § 1190.1 et seq., is an unconstitutional enforcement procedure for subpoenas issued by the Pennsylvania Crime Commission, I disagree with that portion of the majority opinion which holds that in the absence of a valid enforcement procedure, we should promulgate enforcement rules and refer the matter to our Criminal Rules Committee. I also disagree with the majority’s action in suspending an obviously unconstitutional provision.
In my view, Legislative enactments which do not pass constitutional muster are without validity and must be stricken because they are enactments beyond the Legislature’s authority. To suspend a legislative enactment is only to interrupt, postpone, stay or delay its effect, but with an expectation or purpose of its resumption. (See Black’s Law Dictionary, Fourth Edition, p. 1615). I can see no situation which would permit the resumption of an unconstitutional enactment and, therefore, believe that the majority establishes a dangerous precedent in suspending a patently unconstitutional statute. Is the majority, by its novel approach, sending a message to the Legislature that Section 7 will remain suspended until it is replaced by a new enforcement section? If that is their intent, they should clearly say so by the time honored practice of striking the unconstitutional section. But by suspending, the majority opens a Pandora’s box of problems. Does the majority in the future plan to change the suspension and strike the statute and, if so, how will it accomplish that review?
Finally, if the majority can suspend, permanently or temporarily, unconstitutional legislation, can it also suspend constitutional legislation? Because I see the spectre of these problems arising from the unorthodox approach of suspending legislation, I would avoid these problems by simply striking Section 7, like any other unconstitutional provision.
Concerning the subpoena power, Section 4(7) of the Act vests the Commission with power:
to require the attendance and testimony of witnesses and the production of documentary evidence relative to any *147investigation which the Commission may conduct in accordance with the powers given it ...
The constitutionality of this provision is beyond dispute and is severable from other provisions found in the Act. The power conferred upon the Commission imposes upon anyone properly called the duty of appearing and testifying or producing documentary evidence unless properly excused. Because an act of the Legislature confers this power on the Commission, all citizens within the jurisdiction of the Commonwealth are bound to respect the legislative will as thus expressed and to yield obedience to the Commission acting within the ambit of its authority.
Included in the Legislature’s express grant of power are such other powers as are necessarily or reasonably incident to the Commission’s right to require the attendance of witnesses or the production of documentary evidence including the right to seek judicial aid in compelling the performance of a legally imposed duty. Without such a right, the duty to appear or produce documents becomes meaningless and the grant of power to the Commission a hollow grant. Moreover, the right to seek judicial aid to compel performance of the duty created by statute is implicitly tied to the Commission’s ability to implement its duties and functions.
In my opinion, the right to seek judicial aid is implied in the power to subpoena and is separate from the question of the Legislature’s chosen mode of enforcement.
I believe this view is in accord with general jurisdictional principles and “national” law at the present time. In Wilmot v. Doyle, 403 F.2d 811 (9 Cir.1968), the argument was made that Federal District Courts had independent equitable power to enforce NLRB subpoenas, while an NLRB hearing was still in progress, upon application of parties to the proceeding in the name of the trial examiner ex. rel. It was argued to be the case that “where there are no available remedies under the specific terms of the Act or where those remedies are not adequate to protect statutory and constitutional rights, the equity power of the United States District Court has been invoked under 28 U.S.C. 1337.” *148The Ninth Circuit rejected this argument, but only on the grounds that an adequate remedy at law existed. The parties seeking enforcement of the subpoenas were required to wait until all administrative proceedings were concluded before appealing under the relevant statutes to the Federal Courts. Essentially, therefore, the appropriate administrative procedures had not been exhausted (or perhaps the controversy was not ripe for review), but nevertheless, the Ninth Circuit appeared, inferentially, to recognize the District Court’s inherent equitable powers in this area.
A review of an excerpt from the late Professor Chaffee’s book (actually a compilation of a series of lectures at the University of Michigan) entitled “Some Problems of Equity” also lends support to this view. Chaffee seems to be arguing that a state trial court has inherent equitable power or jurisdiction over virtually all subject-matter. A court may, however, sometimes decide a case wrongly or be in disregard of sound principles of decision-making. On this theory, it is hard to see what sound principles would lead the majority to decline to afford the Commission a remedy in equity. The equitable maxim to the effect that “equity will not suffer a wrong without a remedy” seems relevant. See Pomeroy, Equity Jurisprudence (5th ed., 1941) Vol. II, § 363.
Pursuant to section 4(11) the Commission is empowered to perform all acts “necessary for the proper functioning of the Commission.” Nothing is more necessary than the Commission’s ability to seek judicial aid when statutorily imposed duties are being ignored or disobeyed. One of the functions of a court is to compel a party to perform a duty which the law requires of him and here, the courts are open to the Commission should it choose to seek aid in enforcing the duty to appear or produce documentary evidence.
Whether the Commission is entitled to the evidence it seeks, and whether the refusal to produce evidence is or is not a violation of a legally imposed duty, or in derogation of the rights of the Commission seeking to execute a power expressly granted by the Legislature, these are the distinct *149issues between that body and the witness. And these issues are so presented that the judicial power is capable of acting on them. Of course, it is within the Legislature’s discretion to choose a procedure for the enforcement of its statutes and it may employ any one or all of the modes appropriate to accomplishing the object of a power granted by it, but it may not deny all modes of enforcing its statutes, including access to the courts, because such a prohibition is not calculated to attain the object for which the Legislature is authorized to regulate on a particular subject. However, where the Legislature provides a remedy by which a right may be enforced, which remedy is not adequate, equity will afford relief in furtherance of justice. Borough of Greentree v. Board of Property Assessment, 459 Pa. 268, 328 A.2d 819 (1974); Chamber of Commerce v. Torquato, 386 Pa. 306, 125 A.2d 755 (1956); Duquesne Light Company v. Upper St. Clair Township, 377 Pa. 323, 105 A.2d 287 (1954); Collegeville v. Philadelphia Suburban Water Company, 377 Pa. 636, 105 A.2d 722 (1954).
It is true that equity jurisdiction in Pennsylvania has been regarded as reliant entirely upon statute, (see Dohnert’s Appeal, 64 Pa. 311 (1870); Calabrese v. Collier Township, 430 Pa. 289, 240 A.2d 544 (1968)), but I do not read these cases as holding by implication or otherwise that equity cannot be invoked to enforce a statutory right where the statutory remedy is inadequate.
Since I find that equity has jurisdiction to enforce these subpoenas, there is no need for us to fashion new rules or to refer the matter to the Criminal Rules Committee for suggestions.
Surely the Legislature did not invest the subpoena power upon the Commission upon condition that the power be enforced unconstitutionally. In a practical way, the Legislature sought to avoid legalistic delays and bureaucratic red tape by granting to the Commission a private means of enforcement. This mode of enforcement has proved to be unconstitutional in that it deprives those subpoenaed of due process, and as such is wholly inadequate. Such is usually *150the result of practical means of shortcutting constitutional guarantees. But the failure of this particular mode of enforcement does not destroy the Commission’s underlying right to seek judicial aid. Even the majority recognizes that the Legislature conferred a substantive right upon the Commission when it granted to it the subpoena power. By virtue of our inherent right to enforce substantive rights and to settle disputes in issue between parties and to compel compliance of duties imposed by law, the judicial branch is competent to hear and decide the issues between these parties.
I would hold that the Commission, as a statewide agency, may apply to the Commonwealth Court using the three step procedure that we have required where a Commission seeks a court’s aid to enforce the statutorily imposed duty of appearing before it to testify or produce documentary evidence, upon one who seeks to avoid that duty.
Accordingly, I would affirm.